DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
In the response filed on 11/16/2022, Applicants elects Species A 1-5 and 17-20 without traverse. Therefore, Claims 1-20 are pending for examination. Of the claims above, claims 6-16 are withdrawn from consideration.
  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 17 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of US patent 10899317 (reference application) in view of Chen ‘166 (US 2005/0237166). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they both are claiming the same subject matter of a vehicle theft-prevention apparatus, comprising a body comprising a first portion and a second portion, the first portion configured to rotate about the second portion to affix the body into a cup holder of the vehicle.
 
Claim 14 of US patent 10899317 does not explicitly disclose at least one computing device configured to at least: establish communication with an external device; transition to an unarmed state based on communicating with the external device; and in response to entering the unarmed state, disable measurements from a plurality of sensors.
 However, Chen '166 teaches at least one computing device configured to at least: establish communication with an external device (Fig. 2, 20); transition to an unarmed state based on communicating with the external device; and in response to entering the unarmed state, disable measurements from a plurality of sensors (para 8, vehicle anti-thief device, which automatically detects the presence of a bluetooth mobile terminal and automatically recognize the code of the detected bluetooth mobile terminal, and automatically disarm alarm setting  and para [0016] When a bluetooth mobile terminal 20 approaching the car 90, the on-vehicle bluetooth module 12 detects the presence of the bluetooth terminal in the communication radius rl and compares the built-in recognition code to the code of the bluetooth terminal 20 been detected within the communication radius rl. When matched, the on-vehicle bluetooth module 12 accepts connection from the bluetooth mobile terminal 20 and receives a disarm signal R from the bluetooth mobile terminal 20 to disarm alarm setting of the on-vehicle main unit 10. And para 14, The sensors 131, 132, 133 can be car door sensors, keyway sensors, trunk lid sensors and or any of a variety of vehicle burglar alarm sensors. ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen '166 in order to inform the owner of the car of the occurrence of an abnormal condition (Chen '166, para 15).

Regarding claim 19, the combination of Claim 14 of US patent 10899317 and Chen '166 teaches the vehicle theft-prevention apparatus of claim 17, further comprising a locking mechanism embedded within the second portion (Claim 14, extending at least one protrusion outward from a body of the theft-prevention apparatus in a direction substantially perpendicular to an axis of rotation of the first portion about the second portion; and triggering a clutch mechanism when a force of rotation of the first portion about the second portion meets a predetermined threshold.).

Regarding claim 20, the combination of Claim 14 of US patent 10899317 and Chen '166 teaches the vehicle theft-prevention apparatus of claim 17, wherein the external device comprises at least one of: a smart phone (Chen '166: Fig. 2, 20) and a smart watch.

Claim 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of US patent 10899317 (reference application) in view of Chen ‘166 (US 2005/0237166) further in view of Chiu (US 2010/0332084). 
 Regarding claim 18, the combination of Claim 14 of US patent 10899317 and Chen '166 teaches the vehicle theft-prevention apparatus of claim 17, but does not explicitly disclose wherein the at least one computing device is further configured to: determine that a person has left the vehicle based on loss of the communication with the external device; and transition to an armed state based on the loss of the communication.
However, Chiu teaches wherein the at least one computing device is further configured to: determine that a person has left the vehicle based on loss of the communication with the external device; and transition to an armed state based on the loss of the communication (para 14, when the driver carrying the first interaction device 21 has moved outside the effective sensing range from the motor vehicle, the second interaction device 22 would detect the absence of the first interaction device 21 and instruct the Main Body ECU 4 to arm or activate the various anti-theft means 41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chiu in order to enhance the anti-theft system of the vehicle (Chiu: para 3).

Claims 17 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of US patent 10981540 (reference application) in view of Chen ‘166 for the similar reasons regarding claim 14 of US patent 10899317 as set forth above.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of US patent 10981540 (reference application) in view of Chen ‘166 and Chiu for the similar reasons regarding claim 14 of US patent 10899317 as set forth above.

Claims 17 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of US patent 11332099 (reference application) in view of Chen ‘166 for the similar reasons regarding claim 14 of US patent 10899317 as set forth above.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of US patent 11332099 (reference application) in view of Chen ‘166 and Chiu for the similar reasons regarding claim 14 of US patent 10899317 as set forth above.

Claims 17 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US patent 11407381 (reference application) in view of Chen ‘166 for the similar reasons regarding claim 14 of US patent 10899317 as set forth above.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US patent 11407381 (reference application) in view of Chen ‘166 and Chiu for the similar reasons regarding claim 14 of US patent 10899317 as set forth above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu (US 2010/0332084) in view of Chen ‘166 (US 2005/0237166).
Regarding claim 1, Chiu teaches a vehicle theft-prevention apparatus, comprising: 
a first sensor configured to sense measurements proximate to a vehicle (para 12, at least a first interaction device 21 and a second interaction device 22 that are capable of mutually detecting the presence of each other.); 
a wireless transceiver (Fig. 2, 31); and 
at least one computing device coupled to the first sensor and the wireless transceiver (Fig. 2, ECU 4), the at least one computing device configured to: 
read a plurality of first measurements of a first sensor (Fig. 2, 22 and para 15, the interaction system 2 involves an automatic sensing means such as RFID); determine that a key fob (para 12, The first interaction device 21 is carried by a driver of the motor vehicle and preferably is integrated in the vehicle key.) moved outside of a range of the first sensor based on the plurality of first measurements from the first sensor (para 14, when the driver carrying the first interaction device 21 enters an effective sensing range from the motor vehicle, the second interaction device 22 would detect the presence of the first interaction device 21 and para 5, The second interaction device is able to issue signals and para 6, when the driver carrying the first interaction device enters into or moves out of an effective sensing range from the motor vehicle, the second interaction device would detect the presence or absence of the first interaction device. And para 13, The second interaction device 22 is able to issue signals in a manner identical to those from the wireless receiver 31. For example, the second interaction device 22 is able to issues pulses of the same electrical characteristics); 
in response to the key fob moving outside of the range of the first sensor, transition to an armed state (para 14, when the driver carrying the first interaction device 21 has moved outside the effective sensing range from the motor vehicle, the second interaction device 22 would detect the absence of the first interaction device 21 and instruct the Main Body ECU 4 to arm or activate the various anti-theft means 41.); 
Chiu does not explicitly disclose the plurality of sensors or read a plurality of second measurements from a subset of the plurality of sensors; and determine that a person has entered the vehicle based on the plurality of second measurements.
However, in the same field of endeavor, Chen '166 teaches when the user leaves the car, the on-vehicle module receives no signal from the mobile terminal and then drives the on-vehicle main unit into alarm mode and when the user with the mobile terminal entered the communication radius of the module, the mobile terminal connects the on-vehicle module wirelessly and gives a disarm signal to disarm alarm setting of the on-vehicle main unit (abstract) and further teaches the plurality of sensors (Fig. 2, 131, 132, 133 and para 14) and read a plurality of second measurements from a subset of the plurality of sensors; and determine that a person has entered the vehicle based on the plurality of second measurements (para [0015] When an abnormal condition at one particular location in the car 90 occurred, for example, when the car door of the car 90 is opened abnormally or an external body is inserted into the keyway (car door switch or ignition switch) after the on-vehicle main unit 10 has been armed up, the respective sensor sends an abnormality signal S to the on-vehicle main unit 10, causing the on-vehicle main unit 10 to output an audio alarm signal through the siren 14, informing the owner of the car 90 of the occurrence of an abnormal condition. And para [0005] When an abnormal condition of the car occurred, for example, an intruder intruded the car, the corresponding sensor is induced to trigger the anti-thief device.  ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen '166 in order to inform the owner of the car of the occurrence of an abnormal condition (Chen '166, para 15).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu in view of Chen ‘166 further in view of Ghabra et al. (Ghabra: US 20180366965 A1).
Regarding claim 2, the combination of Chiu and Chen '166 teaches the vehicle theft-prevention apparatus of claim 1, but does not explicitly disclose wherein the at least one computing device is further configured to: determine that a battery level of the key fob has fallen below a threshold; and send a notification to change a battery in the key fob based on the battery level falling below the threshold.
However, the preceding limitation is known in the art of vehicular keys and keyfobs. Ghabra teaches a vehicle fob (Fig. 2) and further teaches determining that a battery level of the key fob has fallen below a threshold; and sending a notification to change a battery in the key fob based on the battery level falling below the threshold (para 58, Microcontroller 56 checks the charge status of primary battery 62 to detect whether the primary battery has a low charge status, as indicated in decision block 94. A low charge status for primary battery 62 is, for example, a charge status in which the primary battery will likely become dead or unusable during ordinary use within a predicted time such as a few days, weeks, months, etc. and para 59, If the charge status of primary battery 62 is the low charge status, then a microcontroller of fob 12 controls the fob to communicate to base station 14 an indication of the low charge status of the primary battery).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ghabra in order to alert a user to replace the battery (Ghabra: abstract).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu in view of Chen ‘166 and Ghabra further in view of Arakawa et al. (Arakawa: US 2004/0148083 A1).
Regarding claim 3, the combination of Chiu and Chen '166 discloses the vehicle theft-prevention apparatus of claim 1, but does not explicitly disclose wherein the at least one computing device is further configured to: determine that a battery level of the key fob; and send the battery level to at least one server.
However, the preceding limitation is known in the art of vehicular keys and keyfobs. Ghabra teaches a vehicle fob (Fig. 2) and further teaches determining that a battery level of the key fob has fallen below a threshold; and sending a notification to change a battery in the key fob based on the battery level falling below the threshold (para 58, Microcontroller 56 checks the charge status of primary battery 62 to detect whether the primary battery has a low charge status, as indicated in decision block 94. A low charge status for primary battery 62 is, for example, a charge status in which the primary battery will likely become dead or unusable during ordinary use within a predicted time such as a few days, weeks, months, etc. and para 59, If the charge status of primary battery 62 is the low charge status, then a microcontroller of fob 12 controls the fob to communicate to base station 14 an indication of the low charge status of the primary battery).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ghabra in order to alert a user to replace the battery (Ghabra: abstract).
The combination does not explicitly disclose sending the battery level to at least one server.
However, the preceding limitation is known in the art of vehicular sensors. Arakawa teaches sending the battery level to at least one server (para 493-494, when it is judged on the vehicle 31 side that the voltage of the battery 63 has been at or below a predetermined level (for example 23V) for a continuous time period (for example one minute or more), information noting that "the voltage of the battery 63 in the vehicle 31 has decreased" is automatically transmitted to the server terminal 21 by electronic mail).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Arakawa in order to take accurate and swift measures against the irregularity (Arakawa: para 494).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu in view of Chen ‘166 further in view of Hamid (US 20030189480 A1 A1).
Regarding claim 5, the combination of Chiu and Chen ‘166 teaches the vehicle theft-prevention apparatus of claim 1, but does not explicitly disclose wherein the plurality of first measurements are read by interrogating the key fob.
However, the preceding limitation is known in the art of vehicular key fobs. Hamid teaches a fob which provides the user with selective control of elements in a property such as a vehicle (abstract). and further teaches wherein the plurality of first measurements are read by interrogating the key fob (Fig. 10 and para 63, the controller broadcasts an interrogation signal intended for reception by the fob  ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hamid in order to determine a proximity of the antennas of the fob and the controller (Hamid: para 63).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu in view of Chen ‘166 further in view of  Spahl et al. (Spahl: US 20150077253 A1) and Zielinski et al. (Zielinski: US 20170372537 A1).
Regarding claim 4, the combination of Chiu and Chen '166 teaches the vehicle theft-prevention apparatus of claim 1, but does not explicitly disclose wherein the at least one computing device is further configured to: calculate a rolling code for the key fob; and determine that the person has entered the vehicle further based on authenticating the rolling code of the key fob.
However, the preceding limitation is known in the art of vehicular key fobs. Spahl teaches    (abstract) and further teaches: determine that the person has entered the vehicle further based on authenticating the key fob (para [0061] The RF system can identify movement, hence location of the key fob 21 during entry and exit, because when the key fob 21 is outside the vehicle 110 and the driver 100 unlocks the vehicle 110 the exterior antenna 15 in at least one of the door handles, 17, 20 picks up the strongest signal, which indicates that the key fob 21 is outside the vehicle 110. Subsequently, as the driver 100 enters the vehicle 110, the interior antenna 12 starts picking up the signal also. When the driver 100 and key fob 21 are fully inside the vehicle 110 and the doors 16 are closed, the exterior antennae 15 no longer pick up the signal but the interior antenna 12 does, thus the system now knows that the key fob 21 is inside the vehicle 110. Similarly the system can track when the key fob 21 leaves the vehicle 110, as the driver 100 exits the vehicle 110. And para 60, the RF system sends a request "Are you there?" The key fob 21 responds with a response "here I am", and generally the correct security code. One of the exterior antennae 15 of the RF system picks up the response transmitted by key for 21. If the key fob 21 is correctly identified,).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Spahl in order to alert a driver when he leaves the vehicle and where one or more portable items associated with a RF device are left in the vehicle (Spahl: para 17).
The combination of Chiu, Chen '166 and Spahl does not explicitly disclose calculating the rolling code for the key fob or authenticating the rolling code.
However, the preceding limitation is known in the art of vehicular key fobs. Zielinski teaches  wireless communication between a base station, such as a vehicle, and a remote device, such as a key fob (para 1) and further teaches calculating the rolling code for the key fob or authenticating the rolling code (Par [0026-0027] For example, the first time a user generates a command at the key fob 203, the rolling code 401c may be 100. The second time the user generates a command at the key fob, the rolling code 401c may advance to 101. When the vehicle 215 is paired with the key fob 203, the vehicle 215 learns an initial value of the rolling code and stores this value in vehicle memory. When the key fob 203 transmits a valid wireless signal 401 (as determined at block 402) to the vehicle 215, the vehicle 215 updates the rolling code base stored in the vehicle memory 106 and/or 107 to match the rolling code 401c transmitted by the key fob 203).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zielinski in order to prevent a third party to generate the signal having a particular rolling code (Zielinski: para 27).

Allowable Subject Matter
Claims 17-20 would be allowable they overcome the double patenting rejections set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior arts cited for the record but not used in Office Action, are listed in attached PTO-892. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Nay Tun/Primary Examiner, Art Unit 2687